DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment made on July 23, 2020. 

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,619,803. Although the claims at issue are not identical, they are not patentably distinct from each other because this pending application discloses a computer-implemented method to identify users at locations, comprising: receiving, by one or more processors from one or more computing devices, one or more facial templates, each facial template associated with a corresponding user associated with a corresponding user computing device, each facial template comprising a representation of a respective facial image of the corresponding user, obtaining, by the one or more processors, a facial image of a particular user, determining, by the one or more processors, a similarity between the facial image of the particular user and each of the one or more facial templates and  identifying, by the one or more processors, a particular facial template of the one or more facial templates as corresponding to the facial image of the particular user based on a determined similarity between the facial image and the particular facial template satisfying a threshold indicating that the particular facial template corresponds to the facial image of the particular user and other dependent features, whereas the claims of the patent 9619803 discloses features that also incorporate the features of the pending claims. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalit et al. (US 8,577,810, hereinafter Dalit), in view of Bazakos et al. (US 2005/0055582, hereinafter Bazakos).
With respect to claims 21, 29 and 35 Dalit discloses a computer-implemented method and media to identify users at locations, comprising: 
receiving, by one or more processors from one or more computing devices, one or more facial templates, each facial template associated with a corresponding user associated with a corresponding user computing device (abstract and claims 1-2); 
obtaining, by the one or more processors, a facial image of a particular user (abstract and claims 1-2); 
determining, by the one or more processors, a similarity between the facial image of the particular user and each of the one or more facial templates (abstract and claims 1-2).
Dalit discloses all of the limitations above but does not explicitly disclose the feature wherein each facial template comprising a representation of a respective facial image of the corresponding user and identifying based on satisfying a threshold. 
However, Bazakos teaches the feature wherein each facial template comprising a representation of a respective facial image of the corresponding user and identifying based on satisfying a threshold (claims 4-5 and paragraph [0012]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the invention of Dalit to include the feature, wherein each facial template comprising a representation of a respective facial image of the corresponding user and identifying based on satisfying a threshold, as taught by Bazakos in order to identify based on facial template. Incorporating such feature would prevent transaction fraud and would prevent losses of the merchant and credit card systems. 
With respect to claims 22, 30 and 36 Dalit further discloses the feature, wherein: prior to receiving, by the one or more processors, the one or more facial templates, the corresponding user computing device of the particular user receives a broadcasted identifier at a location associated with a merchant system and retransmits the broadcasted identifier to the one or more computing devices (abstract and column 3 lines 40-45).
With respect to claims 23, and 37 Dalit further discloses the feature, further comprising: generating, by the one or more processors, a facial template for the particular user based on the facial image (abstract and column 3 lines 40-45).
With respect to claims 24 and 38 Dalit further discloses the feature, further comprising: receiving, by the one or more processors, a request to identify a first user; and transmitting, by the one or more processors, a response to the request to identify the first user, the response include an indication of the particular user (abstract and column 3 lines 40-45).
With respect to claims 25, 26 and 39 Dalit further discloses the feature, wherein: the request to identify the first user is received from a merchant system point of sale device; and the response to the request to identify the first user is transmitted to the merchant system point of sale device, a transaction using payment account information associated with the particular user (abstract, claims 1-3).
With respect to claims 27, 28 and 40 Dalit further discloses the feature, further comprising: capturing, by one or more image capture devices, a video feed of an environment, wherein the environment includes the particular user located in proximity to one or more merchant system point of sale devices; and extracting, by the one or more processors, the facial image of the particular user from the video feed, determining, based on a frame of the video feed, a position of a face of the particular user and positions of each of the one or more merchant system point of sale devices at a location associated with a merchant system; and assigning, based on distances between the face of the particular user and each of the one or more merchant system point of sale devices in the frame of the video feed, the particular user to a particular point of sale device of the one or more merchant system point of sale devices; wherein an indication of an identity of the particular user further comprises an identifier of the particular point of sale device and an indication of an assignment of the particular user to the particular point of sale device (abstract, claim 1 and column 2 lines 66 – column 3 line 12).
With respect to claim 31 Dalit further discloses the feature, wherein: the merchant identifier is a merchant beacon identifier received from a merchant beacon device located at the location of the merchant system (abstract and column 3 lines 40-45).
With respect to claims 32-33, Dalit further discloses a computer-implemented method and a system of determining, by the one or more computing devices, that the user computing device is in proximity of the merchant beacon device and to process the transaction and also to deny the transaction when certain condition does not meet in column 9 lines 7-40. 
However, it is obvious at the time of the invention to determine that the user computing device is no longer in proximity of the merchant beacon device and to remove the facial template of the user and associated merchant system location from the current customer log and to determines that the user computing device is no longer in proximity of the merchant beacon device if a subsequent transmission of the user account identifier and the merchant beacon identifier is not received within a threshold amount of time from the user computing device.
With respect to claim 34 Dalit further discloses the feature, further comprising, by the one or more processors: receiving a particular facial template associated with an identified user, a transaction total, and a merchant account identifier from a merchant computing device at the location of the merchant system; determining, based on the particular facial template, an account identifier associated with the identified user; transmitting, to a point of sale device, one or more payment account information items associated with the account identifier; receiving, from the point of sale device, an indication of a selection of a particular payment account information item for use in a transaction; generating a transaction authorization request comprising the transaction total, the merchant account identifier, and the particular payment account information item; transmitting the transaction authorization request to an issuer system associated with the particular payment account information item; receiving, from the issuer system, data comprising an authorization of the transaction authorization request; and transmitting, to the point of sale device for display on the point of sale device, a message regarding authorization of the transaction (abstract and claims 1-2 and column 3 lines 40-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687